Citation Nr: 1523574	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-02 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for diabetes mellitus. 

3. Entitlement to service connection for a bilateral knee condition. 

4. Entitlement to service connection for tinnitus. 

5. Entitlement to service connection for a right ear hearing loss disability. 

6. Entitlement to service connection for hepatitis C. 

7. Entitlement to service connection for a right leg condition.
 
8. Entitlement to service connection for a right ankle condition. 

9. Entitlement to service connection for chronic fatigue syndrome manifested by joint pain. 

10. Entitlement to service connection for headaches. 

11. Entitlement to service connection for a disability manifested by a scarred lung. 

12. Entitlement to a total rating based upon individual unemployability.


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to September 1969 and from June 1975 to October 1975.  The Veteran received an other than honorable discharge for his first period of service from November 1967 to September 1969 and, as such, he is precluded from receiving VA benefits for such service.  This was determined in a February 2011 Administrative Decision.  The Veteran received an honorable discharge for his second period of service from June 1975 to October 1975.  Thus, his entitlement to VA benefits, including those currently on appeal, is based solely upon his active service from June 1975 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran submitted a Notice of Disagreement to the February 2011 Administrative Decision previously referenced.  In response an October 2012 Statement of the Case (SOC) was issued.  However, the Veteran did not perfect an appeal within 60 days of the issuance of the SOC, and as a result, that decision is final.

These matters were previously remanded by the Board in August 2013 for a videoconference hearing.  The Veteran was scheduled for a November 2013 videoconference hearing, but rescinded his request before appearing.

The issue of whether new and material evidence has been received to reopen a claim of whether the Veteran's character of discharge from a period of service from November 1967 to September 1969 constitutes a bar for basic eligibility for VA benefits has been raised by the record in a June 2013 statement.  In a later submission dated in July 2013, he presented a detailed statement in support of his contention that his first period of service should not be a bar to VA benefits.  This newly raised issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

All of the issues listed above, with the exception of entitlement to service connection for a right ankle condition, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran's current right ankle disability is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

The Veteran's current right ankle disability was not incurred in active duty service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in August 2013 instructing the RO to schedule the Veteran for a videoconference hearing.  The Veteran was scheduled for a hearing in November 2013, but prior to the hearing, the Veteran rescinded his request.  
	
As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).  

II.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2014). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA complied with the duty to notify in a May 2010 letter, prior to the September 2010 rating decision on appeal.  In addition, VA has provided the Veteran with subsequent notice letters.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, VA treatment records, and social security records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security records exist.

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was most recently afforded a VA examination for his claimed right ankle condition in July 2010.  The record does not reflect that this examination is inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims file, considered the Veteran's relevant medical history, and provided well-reasoned and adequately supported opinions.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III.  Service Connection for a Right Ankle Condition

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
To establish entitlement to service-connected compensation benefits on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2014).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These chronic conditions are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2014).  

At his July 2010 VA examination, the Veteran was diagnosed with a bilateral ankle strain.  Thus, Shedden requirement (1) is satisfied for a right ankle condition.  It is of note that this is not considered a "chronic" condition under 38 C.F.R. § 3.309(a).  As such, the provisions of 38 C.F.R. § 3.303(b) do not apply.  In addition, the Board will only address the diagnosed right ankle condition as in the Veteran's April 2010 service connection claim; he specifically alleged a right ankle condition.

The Board notes that he Veteran's noted on his April 2010 claim for benefits that his right ankle pain began October 1, 1967.  This date predates his entry into active duty on November 14, 1967.  Moreover, service treatment records for his first period of service are silent for any diagnosis, treatment, or complaints of a right ankle disability.   On the contrary, his service separation examination in September 1969 notes that examination of his lower extremities and feet were normal. Significantly, the Veteran denied any complaints of swollen or painful joints, cramps in his legs, history of broken bones, bone joint or other deformity, or foot trouble.  Similarly, the Board notes that the Veteran has not reported any specific injury to his right ankle during his first period of active service, nor do his service treatment records show an injury, complaint, or diagnosis.  Accordingly, the Board finds that the weight of the evidence is against a finding of an inservice injury to the right ankle or symptoms of a right ankle condition during this period of service.  Accordingly, Snedden requirement (2) is not met for the Veteran's first period of service.  

However, while service treatment records for the Veteran's second period of service include a June 1975 entrance examination showing that examination of his lower extremities and feet were normal, subsequent service treatment records during the Veteran's second period of service document treatment for bilateral Achilles tendonitis in July 1975.  Thus, requirement (2) for service connection is satisfied.  It is of note, however, that the Veteran's September 1975 Separation Examination does not document any chronic right ankle or joint condition.  The Board now turns to the 'nexus' requirement between the Veteran's military service, including in-service documentation of right ankle Achilles tendonitis, and the Veteran's current right ankle strain.

However, the weight of the evidence is against a finding of a link, or nexus, between the Veteran's current right ankle condition and his active military service.  The July 2010 VA examiner concluded that the Veteran's current right ankle disability was less likely than not incurred in or caused by his military service, to include the bilateral Achilles tendonitis.  The examiner explained that available medical records are silent for evidence that the documented Achilles condition resulted in a chronic condition.  The examiner concluded that there was no evidence of a nexus between the Veteran's current ankle instability as described by the Veteran and the "episode of Achilles tendinopathy in 1975."

The Board has considered the Veteran's lay assertions to the extent that he has alleged that his right ankle condition is directly related to service.  However, as discussed by the VA examiner, the medical evidence suggests that the Veteran's current right ankle disability is not the result of his military service, even when considering the documented in-service Achilles tendonitis.  In addition, there is no medical evidence of a chronic right ankle condition upon separation from service or within one year of separation.  While the lack of contemporaneous medical records does not by itself refute the credibility of the Veteran's assertions,  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the evidence does not support a contention that the Veteran's in-service right Achilles condition led to his current right ankle strain.  

While the Veteran is competent to report what he has experienced, he is not competent to offer an opinion on a complex medical question.  A layperson is competent to diagnose a disability only if (1) the condition is simple to identify, such as a broken leg, (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, an opinion as to the etiology of a right ankle condition requires a complex medical opinion which must be provided by a medical professional, one that the Veteran is not competent to make.

Similarly, to the extent that the Veteran has alleged that he has experienced a continuity of symptoms relating to his right ankle condition since service, the Board observes that such a report is of limited probative value as the provisions of 38 C.F.R. § 3.303(b) do not apply here (the Veteran's currently diagnosed ankle strain is not a disability listed under 38 C.F.R. § 3.309(a)).  Thus, the preponderance of evidence does not support a finding that the Veteran's current right ankle condition is related to his active duty military service.

In summary, there is no competent evidence which relates the Veteran's current right ankle condition to any injury, incident, or disease in service.  Instead the evidence supports a finding that the Veteran's currently diagnosed right ankle strain onset years after separation from service and is not directly related to his active duty military service.  As such, the preponderance of the evidence is against the claim for service connection for a right ankle condition.


ORDER

Entitlement to service connection for a right ankle condition is denied.


REMAND

Service Connection for Hepatitis C

The Board notes the July 2010 VA examiner's opinion with respect to the etiology of the Veteran's currently diagnosed hepatitis C; however, the Board finds it to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner concluded that to determine whether the Veteran's hepatitis C is related to his military service would require mere speculation.  However, the examiner did not explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  The examiner discusses in-service inoculations during the Veteran's period of honorable service and other risk factors, however does not explain how these risk factors may attribute to the likelihood of the Veteran contracting hepatitis C during his military service.


Service Connection for Other Conditions

With respect to the other conditions on appeal, the Board finds that there is sufficient evidence of record to warrant appropriate VA medical examinations in order to provide a specific diagnosis of each claimed condition, and an opinion regarding the etiology of any such condition.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  On remand, the Veteran should be afforded VA examinations addressing the etiology of his claimed disabilities.  

Character of Discharge

The issue of whether the Veteran's discharge for his period of service from November 1967 to September 1969 should be considered a bar to the payment of VA benefits was denied by the RO in an February 2011 administrative decision.  Following a notice of disagreement, the RO mailed a statement to the case addressing this issue to the Veteran on October 11, 2012.  The record does not reflect that the Veteran perfected a timely appeal of this decision.  

As noted in the Introduction, the Veteran has again raised the issue of whether the character of discharge of his first period of service should be a bar to VA benefits.  To the extent that the Veteran may assert that his claimed disabilities may be related to his initial period of service, his claims for service connection are inextricably intertwined with the issue as to the character of the his first period of service.  Thus, the Board must defer action in these matters pending adjudication of whether new and material evidence has been submitted to establish that his first period of service should not be a bar to VA benefits.  

TDIU

The Board finds that resolution of the Veteran's claims for service connection may be relevant to the claim for a total disability evaluation due to individual unemployabiltiy resulting from service connected disability (TDIU).  For this reason, the Board finds that the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  As a result, a decision cannot be made on the Veteran's TDIU claim at this time.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any additional medical treatment he has received for his conditions on appeal.  Take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  Adjudicate the claim of whether new and material evidence has been submitted to reopen a previous administrative decision that determined that the character of discharge from the Veteran's first period of military service (November 1967 to September 1969) is a bar to VA benefits.  

3.  Return the claims file to the July 2010 VA examiner, or if that examiner is not available, to an examiner of appropriate knowledge and expertise.  It is up to the discretion of the examiner whether a new examination is necessary or whether an addendum opinion is adequate.

The examiner should:

Provide an opinion as to whether it is as least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's currently diagnosed hepatitis C was incurred during service.  In doing so, the examiner should specifically address any potential risk factors.

If the examiner determines that the Veteran's hepatitis was incurred during a period of active service, the examiner should specific which period of service.  (November 1967 to September 1969; or June 1975 to October 1975).  

The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  Schedule the Veteran for a VA psychiatric examination with an examiner of appropriate expertise.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder.
 
In the opinion offered by the examiner, the examiner should discuss any relevant medical evidence, including any previous psychiatric diagnoses. 

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a multi-axis diagnosis for the Veteran.

 a) If the Veteran is diagnosed with PTSD specifically, the examiner should then offer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's reported stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to those reported stressors. 

b) If the Veteran is diagnosed with a psychiatric disorder other than PTSD, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the diagnosed psychiatric disorder was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

If the examiner determines that the Veteran's PTSD was incurred during a period of active service, the examiner should specify which period of service.  (November 1967 to September 1969; or June 1975 to October 1975).  

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

5.  Schedule the Veteran for VA examinations with an examiner(s) of appropriate expertise in order to determine the etiology of the Veteran's claimed (1) diabetes mellitus, (2) bilateral knee condition, (3) tinnitus, (4) right ear hearing loss disability, (5) right leg condition, (6) chronic fatigue syndrome, (7) headaches, and (8) disability manifested by a scarred lung.

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner(s) in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  The examiner(s) should provide a medical opinion on the etiology of the Veteran's claimed (1) diabetes mellitus, (2) bilateral knee condition, (3) tinnitus, (4) right ear hearing loss disability, (5) right leg condition, (6) chronic fatigue syndrome, (7) headaches, and (8) disability manifested by a scarred lung.

If possible, the examiner(s) should provide specific diagnoses for each identified disability.

In addition, the examiner(s) should address any other potentially relevant medical or lay evidence, including any conflicting medical evidence.

Based on a review of the record and examination of the Veteran, the examiner(s) should:

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's claimed diabetes mellitus is causally or etiologically related to the Veteran's period of active service.

If the examiner determines that the Veteran's diabetes mellitus was incurred during a period of active service, the examiner should specific which period of service.  (November 1967 to September 1969; or June 1975 to October 1975).  

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any identified bilateral knee disability is causally or etiologically related to the Veteran's period of active service.

If the examiner determines that the Veteran's bilateral knee disability was incurred during a period of active service, the examiner should specific which period of service.  (November 1967 to September 1969; or June 1975 to October 1975).  

c) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's claimed tinnitus is causally or etiologically related to the Veteran's period of active service.

If the examiner determines that the Veteran's tinnitus was incurred during a period of active service, the examiner should specific which period of service.  (November 1967 to September 1969; or June 1975 to October 1975).  

d) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any identified right ear hearing loss disability is causally or etiologically related to the Veteran's period of active service.

If the examiner determines that the Veteran's right ear hearing loss disability was incurred during a period of active service, the examiner should specific which period of service.  (November 1967 to September 1969; or June 1975 to October 1975).  

e) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any identified right leg disability is causally or etiologically related to the Veteran's period of active service.

If the examiner determines that the Veteran's right leg disability was incurred during a period of active service, the examiner should specific which period of service.  (November 1967 to September 1969; or June 1975 to October 1975).  

f)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's claimed chronic fatigue syndrome is causally or etiologically related to the Veteran's period of active service.

If the examiner determines that the Veteran's chronic fatigue syndrome was incurred during a period of active service, the examiner should specific which period of service.  (November 1967 to September 1969; or June 1975 to October 1975).  

g)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's claimed headache disability is causally or etiologically related to the Veteran's period of active service.

If the examiner determines that the Veteran's headache disability was incurred during a period of active service, the examiner should specific which period of service.  (November 1967 to September 1969; or June 1975 to October 1975).  

h)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's claimed lung disability is causally or etiologically related to the Veteran's period of active service.

If the examiner determines that the Veteran's lung was incurred during a period of active service, the examiner should specific which period of service.  (November 1967 to September 1969; or June 1975 to October 1975).  

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report. A complete rationale for any opinion expressed must be provided. If the examiner(s) is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

The examiner(s) is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

6.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


